Citation Nr: 0121438	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating higher than 
20 percent for cervical spondylosis with complaints of 
shoulder pain.

3.  Entitlement to an initial disability rating higher than 
20 percent for degenerative changes of the right great toe.

4.  Entitlement to a compensable initial rating for residuals 
of a fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1991, 
plus eight years of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In the decision, the RO denied service 
connection for bilateral hearing loss and chronic headaches.  
The RO also granted service connection for cervical 
spondylosis with complaints of shoulder pain, degenerative 
changes of the right great toe, and residuals of a fracture 
of the left fifth toe, and assigned a noncompensable 
evaluation to each disability.  The RO increased the rating 
for the cervical spondylosis to 10 percent in a rating 
decision of March 1994.  

The Board remanded the case for additional development in 
February 1997.  In January 1999, the RO granted service 
connection for headaches.  Accordingly, that issue is no 
longer on appeal.  In a rating decision of September 2000, 
the RO increased the rating for the cervical spondylosis to 
20 percent.  That issue remains on appeal as the veteran has 
not expressed satisfaction with the 20 percent rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the appeals for higher evaluations arise 
from the initial rating decisions which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

2.  The cervical spondylosis with complaints of shoulder pain 
has not resulted in more than moderate limitation of motion 
of the cervical spine, ankylosis of the cervical spine, or 
more than moderate intervertebral disc syndrome.

3.  The degenerative changes of the right great toe are not 
productive of more than moderately-severe disability.

4.  The residuals of a fracture of the left fifth toe are not 
productive of any disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.385 (2000).

2.  The criteria for an initial disability rating higher than 
20 percent for cervical spondylosis with complaints of 
shoulder pain are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290, 
5293 (2000).


3.  The criteria for an initial disability rating higher than 
20 percent for degenerative changes of the right great toe 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000).

4.  The criteria for a compensable initial disability rating 
for residuals of a fracture of the left fifth toe are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001). 

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for rating the service-
connected disorders and for determining entitlement to 
service connection for hearing loss have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined the opportunity to have a 
hearing.  The claims file contains the veteran's service 
medical records and his post-service treatment records.  All 
relevant evidence identified by the veteran was obtained and 
considered.  

The veteran has been afforded disability evaluation 
examinations by the VA to assess the severity of the 
disorders.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as an organic neurological disorder, including 
sensorineural hearing loss, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may only be granted if the claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran has not presented any evidence showing that he 
currently has hearing loss which is severe enough to be 
considered to be a hearing loss disability for which service 
connection may be granted under 38 C.F.R. § 3.385.  

On the authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
10
20
25

The average loss on the right side was 14 decibels, and the 
average loss on the left was 16 decibels.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.

Thus, there is no evidence to establish that the veteran 
currently has a hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  The veteran does not currently have 
hearing loss with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.  
Accordingly, the Board concludes that a bilateral hearing 
loss disability was not incurred in or aggravated by service.

II.  Entitlement To An Initial Disability Rating Higher Than 
20 Percent For
 Cervical Spondylosis With Complaints Of Shoulder Pain.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 5290 provides that a 10 percent rating is 
warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The veteran's service medical records show that he sustained 
injuries to the cervical spine in March 1984 when the vehicle 
in which he was riding was struck from behind by another 
vehicle.  Post-service medical treatment records show that 
the veteran has been seen on a number of occasions for 
treatment of neck pain.  A chiropractic record dated in May 
1992 shows that the veteran reported having a neck problem 
for a week.  He gave a past history of having been in a car 
wreck in 1983 when he was rear-ended.  

The report of a medical examination conducted by the VA in 
December 1992 shows that the veteran reported a history of 
being involved in a motor vehicle accident in 1984 in which 
he sustained a hyperflexion injury to his cervical spine.  He 
said that it was determined that he had a C5 fracture without 
neurologic involvement, and he was treated in a neck brace.  
His current complaint was of having neck pain and a limited 
range of motion.  He also had a history of left shoulder pain 
in the past with a negative work-up.  He had no shoulder pain 
at the time of the December 1992 examination.  

On physical examination, he was a healthy appearing male in 
no acute distress.  The range of motion of the cervical spine 
was to flexion with the chin to within 3 inches of the chest.  
Extension was to the point that the occiput was within 5 
inches of the back.  There were 20 degrees of lateral bending 
to the right, and 25 degrees to the left.  Rotation was to 45 
degrees on the right and to 50 degrees on the left.  There 
was tenderness to palpation over the cervical spinous 
processes from C5-6.  Neurologic testing revealed that there 
was 5/5 strength in all major muscle groups.  Sensation was 
intact to all dermatomes.  Deep tendon reflexes were 
symmetrical.  The shoulders had symmetrical shoulder girdles.  
There was a full active range of motion in the shoulders.  X-
rays revealed loss of anterior vertebral height at C5 and 
anterior osteophytes diffusely throughout the cervical spine.  
The disc space appeared well preserved except at C5-6.  There 
was loss of normal cervical lordosis, but alignment was well 
maintained.  

The assessment was moderate-to-severe cervical spondylosis, 
following C5 compression fracture, with a flexion injury.  
There was no evidence of neurological involvement or a 
current shoulder problem.  

A treatment record obtained from J. Sydney Cochran, M.D., 
dated in February 1997 shows that the veteran reported having 
left neck pain radiating into the left arm and fingers.  He 
also reportedly had numbness and muscle spasm.  The 
assessment was C8 radiculopathy.  The plan was to place the 
veteran in neck traction, and he was prescribed Daypro.  A 
record dated in March 1997 shows that the veteran again 
complained of pain in the left arm.  He said that Daypro did 
not help.  

A letter dated in March 1997 from Craig A. Fredericks, M.D., 
shows that the veteran was a 45 year old with left upper 
extremity pain and neck pain.  He had been under care by a 
chiropractor since 1992 for his neck, and more recently, he 
had developed problems with his arm.  A cervical MRI had been 
done and showed a disc herniation at 3-4 and 5-6.  At 5-6 it 
was on the right side and not very large.  He also had 
foraminal stenosis on the left which the doctor thought was 
probably the cause of the veteran's symptoms.  On cervical 
spine examination, the range of motion was limited on left 
lateral bending.  Neurologically, the veteran had C6 sensory 
loss on the left and partial C7 loss, with no motor changes.  
The diagnoses were disc herniation and foraminal stenosis.  
The doctor commented that it did not appear to be of surgical 
significance.  The plan was to try a cervical epidural and 
see the veteran in a month.  

A treatment record from Dr. Fredericks dated in May 1997 
shows that he had some relief with his epidurals though he 
was still having significant neck and radicular symptoms.  A 
procedure note dated later in May 1997 shows that the veteran 
had slightly improved neck and left arm pain after a cervical 
epidural steroid injection at C5-6.  

A letter dated in April 1997 from A. E. Tuten, a 
chiropractor, shows that the veteran gave a history of being 
involved in an automobile accident in 1983 while on active 
duty with the military.  He was examined and treated for 
injuries of the cervical spine.  The veteran stated that he 
had trouble on and off while in the military and in civilian 
life.  He stated that he was having pain in the mid to low 
cervical regions radiating into the left arm and fingers.  He 
reportedly had a diminished reflex with some numbness.  An X-
ray study was interpreted as showing that the lateral 
cervical spine had early degeneration between C3, C4, C5, and 
C6 with osteoarthritic spurring.  The chiropractor stated 
that in his professional opinion after having been in 
practice for over twenty years, the veteran had a cervical 
disc protrusion.  His treatments consisted of electrical 
muscle stimulation, and hydrocolation along with light 
cervical manipulation.  The veteran reportedly stated that 
those treatments gave him some relief, but he did not 
stabilize completely to become symptom free.  It seemed that 
he got only temporary relief.  The diagnosis was chronic 
cervical complication by disc displacement and 
cervicobrachial syndrome.  The prognosis was that the 
veteran's problem was chronic in nature.  The problem 
reportedly started at the time of the accident in 1983 and 
gradually progressed causing disc degeneration (arthritis).  

The report of an examination of the veteran's spine conducted 
by the VA in February 1998 shows that the veteran gave a 
history of neck pain which began in service when he was in an 
automobile accident in which the car he was riding in was 
struck from behind.  He was hospitalized and placed in a 
protective collar which he wore for approximately a month.  
He said that since then he had experienced neck pain and 
occasional left upper extremity pain.  He said that he had 
undergone an MRI six months earlier and that it had revealed 
a pinched nerve on the left.  

On physical examination, motor examination was intact.  
Sensory and deep tendon reflex testing was also normal.  The 
veteran brought X-rays which showed moderate degenerative 
changes of the cervical spine with anterior osteophyte 
formation at multiple levels.  The pertinent impression was 
that the veteran may indeed have an osteophyte or a disk 
displacement which was pinching a nerve root.  The examiner 
indicated that he would schedule an MRI.  

The report of an examination of the veteran's spine conducted 
by the VA in March 1999 shows that the veteran stated that he 
had neck stiffness which flared on and off approximately once 
per month.  He occasionally had left cervical brachial pain.  
However, after he received several rounds of injections from 
the Anesthesia Pain Clinic, that complaint was no longer a 
problem.  He had never had any surgical intervention for this 
problem.  He said that during the flare-ups his neck became 
stiff, making it difficult for him to turn his neck left and 
right during driving.  The examiner noted that he reviewed 
the claims file prior to the examination.

On the actual physical examination, the veteran had a full 
range of motion of his neck, including flexion, extension, 
lateral rotation and lateral bending.  Strength in the upper 
extremities was 5/5 bilaterally, including grip, biceps, 
triceps, and brachial radialis.  Sensation was normal 
throughout the upper extremities.  

The examiner noted that the veteran brought cervical spine 
films with him.  They showed a loss of the normal cervical 
lordosis and multiple osteophytic changes.  The veteran also 
brought an MRI report dated in May 1998 which showed moderate 
stenosis in the C3-4 interspace, secondary to a bulging disk.  
However, there was no impingement on the exiting nerve roots.  
The impression was that the veteran likely had myofascial 
pain of his posterior neck muscles which, when aggravated, 
made it difficult for him to turn his neck during a muscle 
spasm flare-up.  The examiner again noted that the veteran 
reported that this occurred approximately once a month, and 
that this may inhibit his activities as stated.  The examiner 
further noted, however, that on the day of the examination 
the veteran was without any type of objective neurological 
deficits as his strength and sensation were normal.  

Based on the foregoing evidence, the Board finds that the 
cervical spondylosis with complaints of shoulder pain has not 
resulted in ankylosis of the cervical spine, more than 
moderate limitation of motion of the cervical spine, or more 
than moderate intervertebral disc syndrome.  Regarding the 
existence of ankylosis of the cervical spine, the Board notes 
that ankylosis is not noted in either the VA examination 
reports or the private treatment records.  With respect to 
limitation of motion, the Board notes that it was no more 
than moderately impaired during the December 1992 VA 
examination, and was full during the VA examination in March 
1999.  Although the veteran sometimes has flare-ups in which 
the limitation is reduced, as is demonstrated by his 
treatment records and the history given during the March 1999 
VA examination, the Board finds that in light of the 
infrequency of the occurrence of such flare-ups (once per 
month) the current 20 percent rating adequately addresses 
such limitation of motion.  Finally, regarding the severity 
of the intervertebral disc syndrome, the Board notes that a 
rating higher than 20 percent requires severe intervertebral 
disc syndrome with little relief.  The evidence of record, 
however, demonstrates that the veteran has significant 
periods of relief.  In this regard, the Board notes that no 
neurological symptoms were found on any of the VA 
examinations.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 20 
percent for cervical spondylosis with complaints of shoulder 
pain are not met.  There is no medical evidence that the 
veteran's service-connected disability has significantly 
changed since the date of his separation from service.  The 
symptoms, as reflected in his treatment records, have been 
consistent over time.  Therefore, the Board finds that the 
evidence does not raise a question that a rating higher or 
lower that 20 percent is warranted for any period of time 
from the veteran's claim to the present time so as to warrant 
a staged rating due to significant change in the level of 
disability.

III.  Entitlement To An Initial Disability Rating Higher Than 
20 Percent For
 Degenerative Changes Of The Right Great Toe.

A foot disorder may be rated under Diagnostic Code 5284.  
Under that diagnostic code, a 10 percent rating is warranted 
for an injury which is moderate in degree.  A 20 percent 
rating is warranted for a moderately-severe injury.  A 30 
percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot.  Under 38 C.F.R. § 4.31 (2000), however, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.

The evidence which has been developed in connection with the 
veteran's claim for a higher initial rating includes post-
service medical treatment records which do not contain any 
references to problems with the great right toe.

The report of an examination of the veteran's feet conducted 
by the VA in November 1997 shows that the veteran gave a 
history of sustaining an injury to his great right toe in 
1978 when a piece of plywood dropped on it.  He said that X-
rays did not reveal any fracture.  He had pain at that time 
and was given pain pills.  He said that he continued to have 
problems with pain in the IP joint of the great right toe 
with walking excessively on concrete.  Unfortunately, his 
current job required that he spend a lot of time doing so.  
Otherwise, he did not have significant problems with his 
great right toe.  

On physical examination, the right great toe had limitation 
in plantar flexion at the IP joint.  Flexion was to only 45 
degrees as compared to 65 degrees on the left.  There was 
pain with attempting to flex beyond that point.  There was no 
significant deformity.  The pertinent impression was history 
of right great toe sprain with some scarring.  The examiner 
again noted that the veteran had slight limitation of motion 
in the interphalangeal joint which occasionally caused him 
pain.  The examiner further noted, however, that the veteran 
did not have a significant disability related to this 
although he did have some mild pain.   

A VA radiology report dated in November 1997 shows that an X-
ray of the right foot was interpreted as showing that there 
was a cortical defect at the medial margin of the great toe 
distal phalanx that had the appearance of a well corticated 
erosion.  No soft tissue swelling was seen.  It was indicated 
that this could be related to a prior gout episode.  

In light of the history of only occasional pain, plus the 
findings of only slight limitation of motion and the 
examiner's conclusion that the veteran did not have 
"significant disability," the Board concludes that the 
degenerative changes of the right great toe are not 
productive of more than moderately-severe disability.  
Accordingly, the Board concludes that the criteria for an 
initial disability rating higher than 20 percent for 
degenerative changes of the right great toe are not met. The 
Board also finds that the evidence does not raise a question 
that a rating higher or lower that 20 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

IV.  Entitlement To A Compensable Initial Rating For 
Residuals
 Of A Fracture Of The Left Fifth Toe.

A service record dated in July 1987 shows that the veteran 
was temporarily assigned to a desk job after sustaining a 
fracture of the left toe.  The veteran's post-service medical 
treatment records do not contain any record of treatment for 
problems pertaining to the left fifth toe.  The report of an 
examination of the veteran's joints conducted in December 
1992 is also negative for complaints pertaining to the left 
fifth toe.

The report of an examination of the veteran's feet conducted 
by the VA in November 1997 shows that the veteran gave a 
history of sustaining a fracture of his left small toe in 
service in 1974 when he slipped on stairs, his shoe came off, 
and he caught his toe.  He said that he was seen by a 
physician on the base and was given some pain pills and told 
that there was nothing more to do.  Significantly, the 
examiner noted that the veteran did not report any current 
problems with the small toe on his left foot.  He did not 
have any pain or disability related to the left foot.  On 
examination, the left small toe had a normal range of motion 
and no tenderness with palpation.  It did not have any 
clinical deformity.  The pertinent impression was history of 
left small toe fracture while in the military.  The examiner 
again noted that the veteran had no residual disability 
related to this injury.  The report of an X-ray taken in 
December 1997 in connection with the VA examination shows 
that no acute or healed fractures were readily apparent.  The 
left foot also had no advanced degenerative or erosive 
changes and no deformities related to prior fractures or 
acute fractures.

Based on the foregoing evidence, the Board finds that the 
residuals of a fracture of the left fifth toe are not 
productive of any disability.  Accordingly, the Board 
concludes that the criteria for a compensable initial rating 
for residuals of a fracture of the left fifth toe are not 
met.  The Board also finds that the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present 
time so as to warrant a staged rating due to a significant 
change in the level of disability.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disabilities have not recently required hospitalization.  
In fact, it does not appear that the veteran has been 
hospitalized for treatment of any of the disorders since his 
separation from service.  With respect to whether there is 
evidence of marked interference with employment, the Boards 
notes that the veteran is employed, and has not presented any 
objective medical opinion to support a conclusion that his 
service-connected disabilities significantly interfere with 
his employment.  He has not reported missing any significant 
amount of time at work due to having to take sick leave.  The 
Board also notes that his current ratings contemplate a 
substantial degree of industrial impairment, and there is no 
reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  An initial disability rating higher than 20 percent for 
cervical spondylosis with complaints of shoulder pain is 
denied.

3.  An initial disability rating higher than 20 percent for 
degenerative changes of the right great toe is denied.

4.  A compensable initial rating for residuals of a fracture 
of the left fifth toe is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

